                     1     STEPHEN E. RONK (SBN: 164333)
                           sronk(&,grsm.corn
                     2     LINHT. HUA (SBN: 247419)
                           lhua@grsm.com
                     3     NADEJDA SOKOLOVA (SBN: 317011)
                           nsokolova@grsm.com
                     4     GORDON R' EES SCULLY MANSUKHANI, LLP
                           633 West Fifth Street, 52nd Floor
                     5     Los Angeles, CA 90071
                           Telephone: (213) 576-5000
                     6     Facsimile: (213) 680-4470
                     7     Attorneys for Defendant
                           G4S SECURE SOLUTIONS (USA), INC.
                     8

                     9                          UNITED STATES DISTRICT COURT
                   10                          EASTERN DISTRICT OF CALIFORNIA
                   11
  a o
  .                12      MAI KATY XIONG, an individual,             CASE NO. 2:19-cv-00508-JAM-EFB
             'no


   A
       f"1
       In
                   13                          Plaintiff,             Judge: John A. Mendez
                                                                      Courtroom: 6
                   14            VS.
                                                                      Complaint filed: 3/22/2019
                   15      G4S SECURE SOLUTIONS (USA)                 Trial Date: None Set
                           INC., a corporation;
                   16
                                                Defendant.            AMENDED CORPORATE
                   17                                                 DISCLOSURE STATEMENT
                   18

                   19

                   20            Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of
                   21      record for defendant G4S SECURE SOLUTIONS (USA), INC., hereby makes the
                   22      following amended corporate disclosure statement:
                   23      ///
                   24      ///
                   25      ///
                   26

                   27

                   28
GFSS/1183434/44735240v I


                                                          -1-
                                        AMENDED CORPORATE DISCLOSURE STATEMENT
 1         G4S SECURE SOLUTIONS (USA), INC. is a wholly-owned subsidiary of
 2   G4S HOLDING ONE INC., which is a wholly-owned subsidiary of G4S US
 3   HOLDINGS LIMITED, which is a wholly-owned subsidiary of G4S
 4   CORPORATE SERVICES LIMITED, which is a wholly owned subsidiary of G4S
 5   plc, a British multinational security services company. G4S plc is publicly traded
 6   on Nasdaq.
 7
     Dated: April 19, 2019                     GORDON REES SCULLY
 8                                             MANSUKHANI, LLP
 9
                                               By: Is/ Nadejda Sokolova
10                                                 Stephen E. Ronk
                                                   Linh T. Hua
11                                                 Nadejda Sokolova
                                                   Attorneys for Defendant
12                                                 G4S SECURE SOLUTIONS
                                                   (USA), INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -2-
                   AMENDED CORPORATE DISCLOSURE STATEMENT
